Brown, J.
(concurring). The panel became aware at oral argument (and made it known) of the situation that was causing Norwegian’s counsel much “embarrassment.” (See note 9, majority opinion, ante.) Notwithstanding the court’s suggestion that counsel would be well advised to attempt to settle this matter amicably, rather than pursue it further in the courts, no post-appellate action was sought or even requested (as far as can be discerned from the record). Cf. Liberty Mut. Ins. Co. v. Nippon Sanso K.K., 331 F.3d 153, 163 (1st Cir. 2003) (Boudin, C.J.) (“This case is about money, but only money, and should have been settled . . .”). Thus, Norwegian’s counsel would have been well advised to adhere to the following admonition: “Litigation should be a last resort, not the first option.” Petricca Constr. Co. v. Commonwealth, 37 Mass. App. Ct. 392, 402 (1994) (Brown J., concurring). “Rational thought and wise counseling are available at far less expense!.]”1 Ibid. And, I might add, much less professional embarrassment.

This is not a new concern, for one need only look to the timeless words of Chief Justice Stone, given in an address in 1934, exhorting members of the bar to honor their overarching duties as officers of the court in the course of their representation of business entities. Stone, The Public Influence of the Bar, 48 Harv. L. Rev. 1 (1934).